UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2013 Date of reporting period:February 28, 2013 Item 1. Report to Stockholders. Advantus Strategic Dividend Income Fund Institutional Class Shares – VSDIX Semi-Annual Report www.advantuscapital.com February 28, 2013 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Inception to February 28, 2013 Strategic Dividend Income Fund By Joseph Betlej, CFA, Lowell Bolken, CFA, & Craig Stapleton, CFA, Advantus Capital Management MARKET SECTOR UPDATE The Advantus Strategic Dividend Income (SDI) Fund exceeded the S&P 500 Index benchmark return from inception to date ended 2/28/13.For the since inception period (9/12/2012) through 2/28/2013, the SDI Fund returned 7.60% while the S&P 500 Index returned 6.59%.The SDI Fund did well versus most dividend income sectors during the period, but did particularly well relative to real estate investment trusts (REITs) broadly.In addition, dividend yield and relative volatility remain in accordance with our expectations. Globally, macro economic conditions are mixed, while the U.S. appears to be leading the developed world with slow and steady growth.This growth has been driven by a rebound in domestic housing, as well as the energy and technology sectors. Equity markets in the fourth quarter of 2012 reacted somewhat negatively to fears of the fiscal cliff, and potential changes in taxation and our government leadership.Conversely, 2013 started out with a bang, as the market apparently shrugged off concerns after the calendar year ended. During the period, oil and gas master limited partnerships (MLPs) made a strong comeback.After underperforming the broader equity markets for most of 2012, the MLP sector leapt out of the gate and outperformed in early 2013.The portfolio’s MLP exposure largely performed in line with the sector, and as a result was one of the drivers for the period’s overall outperformance of the S&P 500.Late 2012 weakness, which could be attributed to concerns of the fiscal cliff, potential of reform on MLP tax status, fatigue caused by a number of equity issuances, and lower natural gas liquids pricing, appear to have been an overreaction.We see continued momentum in the sector, as we focus on those names with prospects for sustained distribution growth. Utilities also experienced negative performance in 2012, attributable to concerns that the dividend tax rate could increase substantially.Additionally, weak economic growth and energy efficiency improvements are pressuring electric load growth.However, stocks bounced back smartly in early 2013, and the portfolio’s exposure outperformed the S&P 500 Utilities Index total return during the full period. REITs were the largest driver for the SDI Fund’s outperformance vs. the S&P 500 during the period.The selection of higher dividend-yielding names resulted in substantial outperformance versus the broader REIT index.REITs overall had positive results largely due to the trailing fundamental demand for commercial real estate created by the slow growth economy of the past few years.Tenant leasing demand has been stronger in consumer-oriented sectors such as retail, apartments and self-storage.On the contrary, demand trends have been weaker in business-oriented sectors, such as office and industrial space. Treasury Inflation Protected Securities (TIPS) exposure helped dampen volatility, but lagged equities as U.S. treasuries sold off.Preferred stocks also benefitted performance.In addition, stock picking helped portfolio performance during this time period. 1 ADVANTUS STRATEGIC DIVIDEND INCOME FUND The Jeckyl and Hyde nature of the equity markets with a weak end to 2012 and a strong start to 2013 was a good test for the strategy of the SDI Fund.By stressing sector diversification among high income equities with growth characteristics, the SDI Fund not only outperformed the S&P 500 (see above) during the period, but also experienced substantially less volatility.As measured by the standard deviation of daily returns versus the S&P 500, the SDI Fund’s volatility, for the since inception period ended 2/28/2013was 6.75%, as compared to 11.39% for the S&P 500. PORTFOLIO STRATEGY We believe that moderate domestic economic growth should continue.In that vein, we have begun to focus on companies with greater distributable cash flow growth.The offset here is modestly lower dividends (which should be expected to grow at a greater pace).Our fundamental-based screening and analysis capability combined with the nimble nature of the strategy allowed us to identify small-capitalization stocks and some initial public offerings (IPOs) that provided opportunity for higher yields.The portfolio had less exposure to covered calls as implied volatility is relatively low, resulting in low premiums available in this market opportunity.We continue to stay within the range of our target allocations for equities.TIPs are modestly below our target ranges as real returns are negative for these investments. OUTLOOK While the fiscal cliff and debt ceiling negotiations have put a damper on economic growth in the short term, the U.S. economy has continued its modest but consistent growth path.The U.S. housing market rebound has begun to translate into improved growth in local economies.Growth in energy production has been stimulating job growth not only in exploration and development, but also in manufacturing, which benefits from low cost sources.Over time, household growth and manufacturing demand should help improve the outlook for utility demand.In addition, further investment should continue in the build out of energy infrastructure (gathering and distribution) to exploit the pricing differentials between major oil and gas basins in different regions of the country.However, we expect continued volatility for certain MLPs as the market re-calibrates for lower natural gas liquids (NGL) prices.For REITs, continued job formation is a critical factor to demand for commercial real estate, and is necessary to continue supporting their current valuation level. On the technical side, investors are seeking opportunities to invest in real assets that provide a current yield—they can provide significant income in a protracted low interest rate environment while providing an opportunity to hedge against future inflation.Select MLPs, utilities and REITs are seeing their cash flow and earnings potential grow, which could lead to dividend growth.Higher quality, high-yielding investments are increasingly rare in this era of financial repression.We expect the portfolio’s focus on companies with potential dividend growth to help insulate it from short term volatility of the market. The information contained herein represents the opinion of Advantus Capital Management, Inc. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance is not a guarantee of future results. S&P 500 Index is one of the most commonly used benchmarks for the overall U.S. stock market.It is a market value weighted index and each stock’s weight is proportionate to its market value. 2 S&P 500 Utilities Index comprises those companies included in the S&P 500 Index that are classified as members of the GICS utilities sector. Standard Deviation is a statistical measure of the historic volatility of a mutual fund or portfolio. One cannot invest directly in an index. Fund holdings and sector allocation are subject to change and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.Investors should be aware of the risks involved with investing in a fund concentrating in a specific industry such as REITs or real estate securities.These include risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments.Investing in small and medium-sized companies involves greater risks than those associated with investing in large company stocks, such as business risk, significant stock price fluctuations and illiquidity.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Fund may invest in ETFs and ETNs, which are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of the shares may trade at a discount to it net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.MLPs are subject certain risks inherent in the structure of MLPs, including complex tax structure risks, the limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates.The fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.Writing covered calls may limit the upside potential of the underlying security and may obligate the Fund to purchase the underlying security during unfavorable market conditions. Diversification does not assure a profit nor protect against loss in a declining market. Must be preceded or accompanied by a prospectus. The Advantus Strategic Dividend Income Fund is distributed by Quasar Distributors, LLC. 3 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Value of $1,000,000 Investment (Unaudited) The chart assumes an initial investment of $1,000,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return (%) Since Inception(1) to February 28, 2013 Advantus Strategic Dividend Income Fund 7.60% S&P 500 Index(2) 6.59% September 12, 2012. The Standard & Poor’s 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 4 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Expense Example (Unaudited) February 28, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 12, 2012 – February 28, 2013). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The example below includes, but is not limited to, management fees and other Fund expenses.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs where included, your costs would be have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 9/12/12 2/28/13 9/12/12 – 2/28/13(1) Actual(2) Hypothetical (5% annual return before Expenses) Expenses are equal to the Fund’s annualized expense ratio for the period since inception of 0.95%, multiplied by the average account value over the period, multiplied by the number of days in the period since inception/365 (to reflect the one-half period). Based on the actual returns for the period from inception through February 28, 2013 of 7.60%. 5 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Sector Allocation (Unaudited) February 28, 2013(1) (% of net assets) Top Ten Equity Holdings (Unaudited) February 28, 2013(1) (% of net assets) OMEGA Healthcare Investors % Pepco Holdings % Senior Housing Properties Trust % Colony Financial % Agree Realty % Mack-Cali Realty % Sun Communities % Health Care REIT % Capstead Mortgage % LTC Properties % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 6 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2013 Shares Value REIT COMMON STOCKS – 52.4% Apartments – 1.9% Campus Crest Communities $ Home Properties Health Care – 13.6% Health Care REIT Healthcare Trust of America, Class A LTC Properties OMEGA Healthcare Investors Senior Housing Properties Trust Hotels – 2.0% Hospitality Properties Trust Industrial – 1.9% STAG Industrial Malls – 1.0% Primaris Real Estate Investment Trust (a) Manufactured Homes – 2.9% Sun Communities Mortgage – 11.9% Capstead Mortgage Colony Financial MFA Financial Starwood Property Trust Two Harbors Investment Net Lease – 7.3% Agree Realty EPR Properties Select Income REIT Office – 6.2% Dundee Real Estate Investment Trust (a) Government Properties Income Trust Mack-Cali Realty See Notes to the Financial Statements 7 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2013 Shares Value REIT COMMON STOCKS – 52.4% (Continued) Retail – 3.7% Amreit, Class B $ Calloway Real Estate Investment Trust (a) Inland Real Estate RioCan Real Estate Investment Trust (a) Total REIT Common Stocks (Cost $25,801,593) MASTER LIMITED PARTNERSHIPS – 14.5% Energy – 14.5% Access Midstream Partners Boardwalk Pipeline Partners Buckeye Partners DCP Midstream Partners Enbridge Energy Partners Energy Transfer Partners Enterprise Products Partners MarkWest Energy Partners Plains All American Pipeline Regency Energy Partners Summit Midstream Partners Total Master Limited Partnerships (Cost $7,127,099) OTHER COMMON STOCKS – 14.2% Telecommunications – 2.9% CenturyLink Verizon Communications Utilities – 11.3% American Electric Power Duke Energy Pepco Holdings PPL Corporation TECO Energy The Southern Company Total Other Common Stocks (Cost $7,545,227) See Notes to the Financial Statements 8 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2013 Shares Value REIT PREFERRED STOCKS – 9.9% Apartments – 0.0% Essex Property Trust, Series H $ Hotels – 2.1% Hersha Hospitality Trust, Series B LaSalle Hotel Properties, Series I Pebblebrook Hotel Trust, Series A Industrial – 0.7% BioMed Realty Trust, Series A Manufactured Homes – 0.6% Equity LifeStyle Properties, Series C Mortgage – 0.2% Colony Financial, Series A Office – 1.3% Kilroy Realty, Series H PS Business Parks, Series U Retail – 5.0% CBL & Associates Properties, Series E DDR, Series J National Retail Properties, Series D Saul Centers, Series C Taubman Centers, Series J Urstadt Biddle Properties, Series F Total REIT Preferred Stocks (Cost $5,340,689) U.S. GOVERNMENT SECURITIES – 6.6% Par U.S. Treasury Bonds – 6.6% 1.125%, 01/15/2021 (b) $ 0.625%, 07/15/2021 (b) 2.375%, 01/15/2025 (b) 3.875%, 04/15/2029 (b) 2.125%, 02/15/2040 (b) 2.125%, 02/15/2041 (b) Total U.S. Government Securities (Cost $3,642,192) See Notes to the Financial Statements 9 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2013 Shares Value EXCHANGE TRADED FUNDS – 0.4% PowerShares DB Commodity Index Tracking Fund (c) $ ProShares UltraShort Real Estate (c) Total Exchange Traded Funds (Cost $227,160) SHORT-TERM INVESTMENT – 2.6% First American Government Obligations, Class Z, 0.02% (d) (Cost $1,412,172) Total Investments – 100.6% (Cost $51,096,132) Other Assets and Liabilities, Net – (0.6%) ) Total Net Assets – 100.0% $ (a) The Portfolio held 5.1% of net assets in foreign securities at February 28, 2013. (b) U.S. Treasury inflation-protected securities (TIPS) are securities in which the principal amount is adjusted for inflation and the semiannual interest payments equal a fixed percentage of the inflation-adjusted principal amount. (c) Non-income producing security. (d) Variable Rate Security – The rate shown is the rate in effect as of February 28, 2013. REIT – Real Estate Investment Trust Schedule of Open Futures Contracts Number of Unrealized Description Contracts Purchased Market Value Settlement Month Depreciation CBOE Volatility Index 14 March 2013 See Notes to the Financial Statements 10 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Statement of Assets and Liabilities (Unaudited) February 28, 2013 ASSETS: Investments, at value (cost $51,096,132) $ Receivable for investment securities sold Dividends & interest receivable Variation margin receivable Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable to Adviser, net Payable to affiliates Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized loss on investments ) Net unrealized appreciation on investments and translations of foreign currency Net unrealized depreciation on futures contracts ) Net Assets $ Shares issued and outstanding(1) Net asset value, redemption price and offering price per share $ Unlimited shares authorized without par value. See Notes to the Financial Statements 11 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Statement of Operations (Unaudited) For the Period Inception Through February 28, 2013(1) INVESTMENT INCOME: Dividends from common stock $ Less: Foreign taxes withheld ) Net dividend income from common stock Distributions received from master limited partnerships Less: return of capital on distributions ) Net distribution income from master limited partnerships — Interest income ) Total investment income EXPENSES: Advisory fees Fund administration & accounting fees Transfer agent fees Federal & state registration fees Custody fees Audit fees Compliance fees Trustee fees Legal fees Postage & printing fees Other Total expenses before reimbursement Less: Reimbursement by Adviser ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments, including foreign currency gain Net realized loss on futures contracts ) Net change in unrealized appreciation of investments and translations of foreign currency Net change in unrealized depreciation on futures contracts ) Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ Inception date of the Fund was September 12, 2012. See Notes to the Financial Statements 12 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Statement of Changes in Net Assets For The Period Inception Through February 28, 2013(1) (Unaudited) OPERATIONS: Net investment income $ Net realized gain on investments, including foreign currency gain Net realized loss on futures contracts ) Net change in unrealized appreciation on investments and translations of foreign currency Net change in unrealized depreciation on futures contracts ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) From net realized gains ) Total distributions to shareholders ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including accumulated undistributed net investment income of $183,218 $ TRANSACTIONS IN SHARES: Shares sold Shares issued to holders in reinvestment of dividends Shares redeemed — Net increase in shares outstanding (1)Inception date of the Fund was September 12, 2012. See Notes to the Financial Statements 13 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Financial Highlights For the Period Inception through February 28, 2013(1) (Unaudited) PER SHARE DATA:(2) Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments and translations of foreign currencies Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) Dividends from net capital gains — Total distributions ) Net asset value, end of period $ TOTAL RETURN(3) % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement(4) % After expense reimbursement(4) % Ratio of net investment income to average net assets: Before expense reimbursement(4) % After expense reimbursement(4) % Portfolio turnover rate(3) 18 % Inception date of the Fund was September 12, 2012. For a Fund share outstanding for the entire period. Not annualized. Annualized. See Notes to the Financial Statements 14 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Notes to Financial Statements (Unaudited) February 28, 2013 1. ORGANIZATION Advantus Strategic Dividend Income Fund (the “Fund”) is a diversified series of Managed Portfolio Series (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company.The investment objective of the Fund is above average income and long-term growth of capital.The Fund seeks to achieve its objective by investing primarily in dividend-paying equity securities, including common and preferred stocks of utilities, infrastructure-related, real estate-related and other companies.Typically, Advantus Capital Management, Inc. (the “Adviser”) allocates 50% or more of the Fund’s total assets to real estate securities. The Fund may also invest up to 25% of its total assets in the securities of master limited partnerships (“MLPs”). In addition, the Adviser may invest in exchange-traded funds (“ETFs”), exchange-traded notes (“ETNs”), Treasury inflated-protected securities (“TIPS”), and futures and may write covered calls to accomplish one or more of the following: manage inflation or volatility, increase income, or gain market exposure. The Fund commenced operations on September 12, 2012. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Security Valuation – The Fund has adopted fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Observable inputs other than quoted prices included in Level 1. These inputs may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Significant unobservable inputs for the asset or liability, representing the Fund’s view of assumptions a market participant would use in valuing the asset or liability. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.The Fund’s investments are carried at fair value. Equity Securities – Equity securities, including common stocks, preferred stocks, ETFs, MLP’s and real estate investment trusts (“REITS”) that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and ask prices.Securities traded primarily on the Nasdaq Global Market System for which market quotations are readily available shall be valued using the Nasdaq Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and ask prices.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. 15 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Notes to Financial Statements (Unaudited) – Continued February 28, 2013 U.S. Government & Agency Securities – U.S. government & agency securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.U.S. government and agency securities are categorized in Level 1 or Level 2 of the fair value hierarchy depending on the inputs used and market activity levels for specific securities. Investment Companies – Investments in other mutual funds, including money market funds, are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Derivative Instruments – Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and categorized in Level 1 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following table is a summary of the inputs used to value the Fund’s securities by level within the fair value hierarchy as of February 28, 2013: Description Level 1 Level 2 Level 3 Total REIT Common Stock $ $
